Filed 11/16/20 P. v. Reed CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                   2d Crim. No. B299470
                                                           (Super. Ct. No. 17F-11439)
     Plaintiff and Respondent,                              (San Luis Obispo County)

v.

CORY REED,

     Defendant and Appellant.


                   Cory Reed pled no contest to second degree burglary
(Pen. Code,1 §§ 459, 460, subd. (b)), and admitted that he had
suffered a prior “strike” conviction (§§ 667, subds. (b)-(i), 1170.12,
subds. (a)-(d)). The trial court sentenced him to six years in state
prison. Reed contends the court erred when it denied his motion
to dismiss the prior strike. (See People v. Superior Court
(Romero) (1996) 13 Cal.4th 497, 529-532 (Romero).) We disagree,
and affirm.



         1 Further       statutory references are to the Penal Code.
            FACTUAL AND PROCEDURAL HISTORY
             Reed entered the unlocked community room of an
apartment complex and took a coffee maker, toilet paper, and
some cleaning supplies. He then tried to open two locked closet
doors. After gaining access, he took some items from the closets
and left in a minivan.
             Prosecutors charged Reed with two counts of second
degree burglary. They also alleged that he had suffered a prior
strike conviction for a burglary committed in 1996.
             Reed pled no contest to one of the burglary charges
and admitted the prior strike allegation in exchange for a three-
year state prison sentence. The trial court released him subject
to a Cruz2 waiver, and ordered him to return for sentencing. It
admonished Reed:

      “The agreement in this case is [that] you are going to
      receive what’s called a Cruz waiver[.] [T]hat is, you
      [will] be released and [will] be subject to search terms
      and testing terms and will be ordered to return on a
      certain date. If during that time you pick[] up any
      new law violation or you fail[] to appear on the date I
      give you for sentencing, the current agreement you
      have for three years . . . [will] be off the table, and
      you could be sentenced to six years in the state
      prison . . . .”

Reed told the court that he understood the terms of the
agreement. The court reiterated: “If you violate any of those
terms, you will be sentenced to six years in state prison. Do you
understand that?” Reed again said that he did.


      2 People   v. Cruz (1988) 44 Cal.3d 1247, 1250-1254.


                                  2
              Reed appeared for sentencing on the agreed-upon
date, but requested a continuance. The trial court granted Reed’s
request, and reminded him that if he failed to appear he could be
sentenced to six years in state prison. Reed said that he
understood.
              Reed again appeared for sentencing on the agreed-
upon date, and again requested a continuance. The trial court
granted Reed’s request, and released him on the same terms.
When he subsequently failed to appear for the continued hearing,
the court issued a bench warrant for his arrest. He was arrested
six months later.
              After his arrest, Reed moved to withdraw his no
contest plea, claiming his attorney did not advise him of his
ability to file a Romero motion. Had he been advised about such
a motion, he alleged, he would not have entered his plea. The
trial court said that Reed could file a Romero motion at any time,
and denied his motion to withdraw his plea.
              Reed filed a Romero motion. In support of his
motion, Reed claimed that he had a difficult childhood and long
history of substance abuse. But he had been drug-free for one
year, and had been “actively participating in” substance abuse
treatment. He explained that he was homeless when he
burglarized the apartment complex, and only did so to provide for
his family.
              At a hearing on Reed’s motion, the trial court said
that its understanding of the agreed-upon disposition was that
Reed pled no contest to one of the burglary charges and admitted
the prior strike allegation in exchange for dismissal of the second
burglary charge and a Cruz waiver. If he did not violate the
terms of the waiver, he could withdraw his admission to the




                                 3
strike. If he did violate the waiver, however, he would be
sentenced to six years in state prison.
              Counsel agreed with the trial court’s understanding
of the disposition, but argued the court could “undo” the six-year
sentence if it deemed it unfair. The court replied that there were
several factors that supported a six-year prison sentence: Reed
had absconded for a significant period of time; his burglary
involved planning, sophistication, or professionalism; he was on
probation at the time of his offense; and his prior performance on
probation or parole was unsatisfactory. Moreover, he had
numerous prior convictions for which he served time in prison
(the 1996 burglary and five subsequent prison terms) or county
jail (eight terms, including seven after the 1996 burglary). But
the only factor in mitigation was that Reed admitted wrongdoing
at an early stage of the proceedings. The court concluded that six
years in prison was not unfair. It denied Reed’s Romero motion,
and imposed that sentence.
                            DISCUSSION
              Reed contends the trial court erred when it declined
to strike his prior strike conviction. We disagree.
              “‘The Three Strikes initiative . . . was intended to
restrict courts’ discretion in sentencing repeat offenders.’
[Citation.]” (People v. Carmony (2004) 33 Cal.4th 367, 377
(Carmony), alterations omitted.) “To achieve this end, ‘the Three
Strikes law does not offer a discretionary sentencing choice . . .
but establishes a sentencing requirement to be applied in every
case where the defendant has at least one qualifying strike,
unless the sentencing court “concludes that an exception to the
scheme should be made because . . . [the] defendant should be
treated as though [they] actually fell outside the Three Strikes




                                4
scheme.”’ [Citation.]” (Ibid., alterations omitted.) Courts must
follow “stringent standards . . . to find such an exception,”
including consideration of the “nature and circumstances of [the]
present felon[y] and prior serious and/or violent felony
convictions” and “the particulars of [the defendant’s] background,
character, and prospects.” (Ibid.)
              We review a trial court’s denial of a Romero motion
for abuse of discretion. (Carmony, supra, 33 Cal.4th at p. 374.)
We will find such an abuse only “in limited circumstances”: e.g.,
if the court “was not ‘aware of its discretion’ to dismiss” a prior
strike, or if it “considered impermissible factors” in declining to
do so. (Id. at p. 378.) It is “‘not enough to show that reasonable
people might disagree about whether to strike one or more’ prior
conviction allegations.” (Ibid.) So long as the “‘record
demonstrates that the trial court balanced the relevant facts and
reached an impartial decision in conformity with the spirit of the
law, we [will] affirm [its] ruling, even if we might have ruled
differently in the first instance’ [citation].” (Ibid.)
              The record here shows that the trial court understood
its discretion and balanced the relevant facts when it denied
Reed’s Romero motion. Reed’s burglary involved planning and
sophistication. He committed it while on probation. He has a
long history of criminality, and has been in and out of custody for
much of the past 25 years. These factors support the trial court’s
determination that Reed did not fall outside the Three Strikes
sentencing scheme. (See e.g., People v. Finney (2012) 204
Cal.App.4th 1034, 1040 [proper to deny Romero motion where
defendant had long criminal record and performed poorly on
probation]; People v. Strong (2001) 87 Cal.App.4th 328, 331-332




                                 5
[offender with “lengthy criminal career” subject to Three Strikes
sentencing].)
              Reed counters that his strike was more than 20 years
old when he committed his current burglary. But he “has not led
a ‘legally blameless life’ since” that conviction. (People v.
Humphrey (1997) 58 Cal.App.4th 809, 813.) To the contrary, he
was in custody 12 different times after his strike conviction.
              Reed also claims that the current burglary “was a
property crime that involved no violence.” But our Supreme
Court has explained that “unauthorized entries . . . present an
increased danger of violence because the entry is unwelcome,
unexpected, and results in panic and risk to personal safety.”
(People v. Jimenez (2020) 9 Cal.5th 53, 65.) That no resident of
the apartment complex walked in on Reed during his burglary
was more fortuitous than mitigating. The trial court did not
abuse its discretion in denying his Romero motion.
                            DISPOSITION
              The trial court’s order denying Reed’s Romero motion,
entered May 23, 2019, is affirmed.
              NOT TO BE PUBLISHED.

                                    TANGEMAN, J.
We concur:


             GILBERT, P. J.


             YEGAN, J.




                                6
                    Dodie A. Harman, Judge

           Superior Court County of San Luis Obispo

                ______________________________


             Richard B. Lennon, under appointment by the Court
of Appeal, for Defendant and Appellant.
             Xavier Becerra, Attorney General, Lance E. Winters,
Chief Assistant Attorney General, Susan Sullivan Pithey,
Assistant Attorney General, Steven D. Matthews and Gary A.
Lieberman, Deputy Attorneys General, for Plaintiff and
Respondent.